RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-gacía y la notaría, y conforme a lo dispuesto en la Regla 15.4 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría, 4 L.P.R.A. Ap. XVII-B, de junio de 1998, se enmienda la Regla 6(6.2.1) del citado reglamento para que exprese lo siguiente:

Regla 6. ...

(6.2) Documentos que han de ser sometidos con la solicitud.—
(6.2.1) Salvo una dispensa autorizada por justa causa por la Junta, la solicitud deberá estar acompañada de:
(a) el formulario de solicitud suministrado por la Junta, debidamente completado y firmado por el aspirante, y jurado y suscrito ante un notario o funcionario público autorizado, in-cluyendo funcionarios de los tribunales facultados para tal efecto;
(b) dos (2) fotografías recientes de busto, tamaño 2"x 2";
(c) aquellos sobres que la Junta requiera, predirigidos con el nombre y dirección postal del aspirante, y franqueo pre-*332pagado con sellos de correo adheridos (no se aceptan sellos de metro), y
(d) un certificado de antecedentes penales expedido por la Policía de Puerto Rico dentro de los noventa (90) días anterio-res a la fecha en que se presente la solicitud de admisión al examen.
Si durante los últimos diez (10) años ha vivido, residido o estudiado fuera de Puerto Rico por un periodo de seis (6) me-ses consecutivos o más, deberá solicitar, además, un certifi-cado de antecedentes penales, o su equivalente, a la Policía del lugar o lugares donde vivió, residió o estudió. El período de seis meses no se entenderá interrumpido como consecuencia de visitas periódicas a Puerto Rico, o a cualquier otro lugar, por razón de vacaciones, asuntos personales o familiares, o por circunstancias en las que no media la intención del aspirante de permanecer en Puerto Rico o en cualquier otra jurisdicción visitada. No se aceptarán solicitudes que no acompañen el o los referido(s) certificado(s) o prueba de haber iniciado las ges-tiones para cumplir con este requisito.
Si ha presentado un certificado de antecedentes penales del extranjero conforme al párrafo anterior, no tendrá que presen-tar nuevamente dicho certificado como parte de su solicitud de readmisión, a menos que posteriormente vuelva a vivir, residir o estudiar fuera de Puerto Rico por un periodo de seis meses consecutivos o más.
Sin perjuicio de lo antes dicho, se podrá aceptar en sustitu-ción de este certificado una declaración jurada en la que se asevere que no ha cometido delito o falta en una jurisdicción foránea y reconociendo que de ser falsa tal aseveración hay consecuencias disciplinarias, en casos donde:
(1) se presente prueba inequívoca de que en la jurisdic-ción foránea no puede tramitarse la petición del documento porque no existe un trámite igual o similar, o por razones de índole política que entorpecen su obtención, o
(2) se demuestre que se ha sido diligente en solicitar el documento, pero las autoridades foráneas no quieren o no pue-den indicar una fecha cierta de entrega o envió del documento.
El aspirante que tenga que cumplir con este requisito por razón de pertenecer a las fuerzas armadas, podrá presen-tar una copia del certificado de Honorable Discharge o una certificación del cuerpo militar al respecto.
(e) En caso de que el aspirante haya sido admitido al ejer-cicio de la abogacía en otras jurisdicciones, deberá presentar con su solicitud las certificaciones oficiales de su acreditación como abogado en tales jurisdicciones y una certificación de *333buena conducta profesional y de cualesquiera procedimientos disciplinarios instituidos en su contra, vigente a la fecha de presentación de la solicitud, así como el formulario correspon-diente provisto por la Junta a tales efectos, debidamente com-pletado y firmado por el aspirante, y jurado y suscrito ante un notario.
(f) Una descripción detallada de cualquier tipo de impe-dimento o condición que necesite acomodo razonable en con-formidad con las disposiciones de las leyes aplicables y las normas que apruebe la Junta al respecto.
(g) Una transcripción de todos los créditos universitarios aprobados por el aspirante para obtener el grado académico de Derecho, certificada por la autoridad competente de la univer-sidad que le otorgó dicho grado y dirigida directamente por ésta a la Junta.
(h) Una copia del diploma acreditativo del grado acadé-mico obtenido por sus estudios de Derecho y una certificación oficial en original de la universidad donde obtuvo el grado.
(i) Una autorización y un relevo en el formulario corres-pondiente provisto por la Junta.
(j) Sellos de rentas internas por doscientos cincuenta dó-lares ($250) que serán adheridos a la solicitud y cancelados a su presentación.
(k) Cualquier otro documento que le requiera la Junta.
Se añade a dicho reglamento la Regla 6.2.2, la cual dis-pondrá:
(6.2) Documentos que han de ser sometidos con la solicitud.—
(6.2.2) Todo aspirante que apruebe el examen de reválida general deberá entregar en la Junta Examinadora, dentro de los diez (10) días siguientes a la fecha de la notificación de la calificación de aprobado:
(a) el formulario de declaración informativa del aspi-rante, suministrado por la Junta, debidamente completado y firmado por el aspirante, y jurado y suscrito ante un notario o funcionario público autorizado, incluyendo funcionarios de los tribunales facultados a tal efecto, y
(b) sellos de rentas internas por valor de quince dólares ($15). Estos sellos se fijarán al diploma que se otorgará a cada aspirante que sea juramentado como abogado por el Tribunal. Dichos sellos podrán ser reclamados por el aspirante si la Co-misión de Reputación no certifica su buena reputación y, como *334consecuencia de ello, se ve imposibilitado de jurar como abo-gado ante el Tribunal Supremo.
Esta enmienda entrará en vigor inmediatamente.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Fiol Matta no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo